Title: To Thomas Jefferson from James McClurg, 6 April 1776
From: McClurg, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Wmsburg April 6th. 76.
                    
                    If this should find you at Congress, when the business it relates to is undetermined, I hope you will use your Influence in favor of your humble Servant. It is believ’d here that a Physician will be  appointed to the Continental Troops in this Colony; an office that I desire Exceedingly, as it would gratify at the same time my passion for Improvement in the profession I am destined to, and my zeal to do my Country some Service. In this time of general activity, I do not like to be an idle Spectator; and I know not any post which would suit me so well. Genl. Lee has found us worse prepared for defence than he expected. He broke ground to day in intrenching; but there are not tools for that business to employ half the Number of Men we could spare. The Indolence or Ignorance of Majority of our Committee, and their former General, seem to be too glaring for concealment. I congratulate you on our recovery of Boston. It will be a day of solemn festival, I reckon, in Massachus[etts.] The Notion of Indepency seems to spread fast in this Colony, and will be adopted, I dare say, by Majority of next Convention. The Ele[ctors] of James-City, it is said, are preparing Instructions for the Treasurer to vote in it’s favor. I am, Dear Sir Yours sincerely,
                    
                        Jas. Mc Clurg
                    
                